UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report: (Date of earliest event reported) May 6, 2014 GROWLIFE, INC. (Exact name of registrant as specified in charter) Delaware (State or other Jurisdiction of Incorporation or Organization) 0-50385 (Commission File Number) 90-0821083 (IRS Employer Identification No.) 20301 Ventura Blvd, Suite 126 Woodland Hills, California 91364 (Address of Principal Executive Offices and zip code) (800) 977-5255 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On May 6, 2014, Alan Hammer, a member of the Board of Directors (the “Board”) of Growlife, Inc., a Delaware corporation (the “Company”), notified the Company that he was resigning from his position as a director of the Company, effective immediately. The Company will consider several candidates to join the Board to replace Mr.Hammer. The Company will announce the new appointment to replace Mr. Hammer at the appropriate time. The Company would like to thank Alan Hammer for his time and service provided to the Company. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GrowLife, Inc. Date:May 12, 2014 By: /s/ Sterling C. Scott Sterling C. Scott Chief Executive Officer
